DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 02/12/2020. Claims 1-10 are cancelled. Claims 11-20 are new. Claims 11-20 are currently pending.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, the phrase “for attachment and fixation of sheath position” should read “for attachment and fixation of the position of the sheath” or similar language to properly refer to the introducer sheath previously introduced.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11, the claim recites “an afterload catheter” in line 7. It is unclear whether the phrase is referring to the afterload catheter previously introduced in line 2, or introducing a new, 
	Further, the claim recites “an afterload catheter… snuggly sliding in the tubular introducer sheath”. The term "snuggly" is a relative term which renders the claim indefinite.  The term "snuggly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see para. [0014] of the published application). Therefore, the scope of the claim is indefinite. For examination purposes, the phase is interpreted to refer to the afterload catheter sliding within the tubular sheath as meeting the claimed limitation.
	Regarding claim 13, the claim recites a “tight fit” in line 2. The term "tight" is a relative term which renders the claim indefinite.  The term "tight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see para. [0021] of the published application). Therefore, the scope of the claim is indefinite. For examination purposes, the phase is interpreted to refer to the distal opening of the sheath tapered, and the recitation of the tight fit to be functional to meet the claimed limitation.
	Regarding claim 18, the claim recites “the suture clip”. There is insufficient antecedent basis for this limitation in the claim, since a suture clip has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to a suture clip.
	Claims 12, 14-17 and 19-20 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Entabi (US 2016/0089180 A1).
	Regarding claim 11, Entabi discloses (abstract; paras. [0068]-[0094] and [0105]-[0125]; figs. 1-17) a brachytherapy kit (surgical tools may be included in a kit, which one of ordinary skill would’ve understood to be capable of being used in brachytherapy, since Entabi discloses the device used for surgical procedures accessing a body cavity, para. [0068]), comprising: 
	a tubular introducer sheath (cannula 1400, which dilator 1300 is introduced through and therefore functions as a sheath, para. [0092]; figs. 1 and 16) to receive an afterload catheter (catheter 
	a puncture needle (safety needle 1000, para. [0076]; figs. 1-2) having a visual depth marking or scale corresponding with the visual depth marking or scale of the introducer sheath (marker 1060, which corresponds with depth of cannula 1400, since markings of safety needle 1000 via outer sheath 1100 correspond to cannula 1400 to determine depth cannula 1400 should be placed within tissue, paras. [0112]-[0118]; figs. 10-17); and 
	an afterload catheter (catheter introduced through cannula 1400, paras. [0069] and [0119]) comprising a catheter tip (one of ordinary skill would’ve understood the catheter to include a distal portion encompassing a tip), a cylindrical shaft to be introduced and snuggly sliding in the tubular introducer sheath (one of ordinary skill would’ve understood catheter to include catheter body introduced through sheath, paras. [0069] and [0119]), 
	However, Entabi fails to disclose a visual exit mark positioned on the shaft to visibly coincide with the proximal inlet cap of the introducer sheath when the catheter tip is at the distal opening of the introducer sheath.
	However, in a separate embodiment, Entabi teaches (para. [0070]), in the same field of endeavor, surgical tools including a catheter (paras. [0006 and [0087]) may include graduation markings (para. [0070]) for the purpose of guiding precise placement of various tools within a targeted body cavity and to notify the surgeon when the stylet extends past the cutting end of the outer cannula (para. [0070]).

	Regarding claim 14, Entabi (as modified) teaches the device of claim 11. Entabi further discloses further comprising: a dilator rod (1300, para. [0092]) received in the tubular introducer sheath (fig. 16) and comprising a distal section (distal end of dilator 1300) and a shaft (cylindrical body 1302, fig. 1), characterized in that the distal section is tapered (tapered end of dilator 1303, para. [0093], fig. 1) over length of 10 mm or less (tapered distal end of dilator protrudes from distal end of cannula, which is 0.1 cm shorter than dilator, or 10 mm shorter than dilator, therefore tapered distal end of dilator extends over claimed length, paras. [0092]-[0093]).
	Regarding claim 15, Entabi (as modified) teaches the device of claim 14. Entabi further discloses wherein the tapered distal section of the dilator, when received within the sheath, extends beyond the distal opening over the length of the tapering (tapered distal end of dilator protrudes distally over claimed length, see rejection of claim 14, paras. [0092]-[0093]).
	Regarding claim 16, Entabi (as modified) teaches the device of claim 14. Entabi further discloses wherein the dilator is received within the sheath (fig. 16) and removably engaged with the sheath via a wing clamp (locking tabs 1301a and 1301b, which extend outward of dilator 1300 and therefore function as wings, and clamp onto notches 1401a and 1401b of cannula 1400, para. [0092]) engaging the proximal inlet cap of the sheath (locking tabs 1301a and b engage 1401a and b, figs. 1 and 16), thus forming an integral introducer assembly (engagement of locking tabs and notches locks dilator into position within cannula, para. [0092]).
	Regarding claim 19, Entabi (as modified) teaches the device of claim 11. Entabi further discloses comprising a guide wire (1200, para. [0076]; fig. 1).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Entabi in view of De Vries (US 2016/0166328 A1).
	Regarding claim 12, Entabi (as modified) teaches the device of claim 11. 
	However, Entabi (as modified) fails to teach wherein the afterload catheter further comprises on the cylindrical shaft at least one further mark or grating proximal to the exit mark.
	De Vries teaches (paras. [0043]-[0050]; fig. 2), in the same field of endeavor, conduits such as catheters (paras. [0043] and [0045]) which may include multiple reference markers located on the conduit (para. [0048]) for the purpose of aligning with intended dwell positions, marking distance increments or pre-determined locations along the length of the conduit, or serving as a point of reference (para. [0050]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Entabi’s (as modified) catheter to include multiple reference markers, such that there would a further mark proximal to the exit mark, in order to align the catheter with intended dwell positions, mark distance increments or pre-determined locations along the length of the conduit, or allow the marker to serve as a point of reference.
	Regarding claim 20, Entabi (as modified) teaches the device of claim 11.
	However, Entabi (as modified) fails to teach used in brachytherapy.
	De Vries teaches (paras. [0043]-[0050]; fig. 2), in the same field of endeavor, a surgical device which may include a catheter for any suitable treatment including brachytherapy (para. [0044]), for the purpose of providing a system that can deliver treatment and promote more accurate dose delivery in brachytherapy systems (paras. [0044] and [0089]).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Entabi in view of Phan (US 2010/0145340 A1).
	Regarding claim 13, Entabi (as modified) teaches the device of claim 11. 
	However, Entabi (as modified) fails to teach wherein the distal opening of the introducer sheath is tapered to allow for tight fit with the tip of a dilator receivable within the sheath.
	Phan teaches (para. [0025]; fig. 1A), in the same field of endeavor, an introducer tool for surgical procedures including an introducer (130, fig. 1A) including a distal opening that is tapered (para. [0025]), for the purpose of allowing an inner shaft to be more easily advanced through soft tissue (para. [0025]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Entabi’s (as modified) device to include a tapered introducer, such that the cannula would be tapered, as taught by Phan, in order to allow the dilator to be more easily advanced through soft tissue.
	Note Entabi (as modified) further teaches the distal opening of the introducer sheath is tapered to allow for tight fit with the tip of a dilator receivable within the sheath (see 112(b) rejection above, following limitation is functional and combination teaches tapered cannula 1400 which receives dilator 1300 of Entabi).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Entabi in view of Roth (US 4911164).
	Regarding claim 17, Entabi (as modified) teaches the device of claim 11. 

	Roth teaches (col. 6 lines 57-64, col. 7 lines 44-59; fig. 1), in the same field of endeavor, an introducer device for a surgical procedure including a suture guide (10, fig. 12) and a surgical suture with a curved needle for attachment and fixation of the suture guide (suturing device 70 and needle 72 positioned in grooves of suture guide to assist in suturing tissue; note the following limitation is functional, and one of ordinary skill would’ve understood the suturing device 70 to be capable of attaching the suture guide to another structure), for the purpose of guiding sutures to suture tissue (col. 6 lines 13-34).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Entabi’s (as modified) device to include a suture with a curved needle, as taught by Roth, in order to effectively guide the cannula such that tissue can be properly sutured, which would further assist in closing the incision upon removal of the cannula.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Entabi in view of Roth as applied to claim 17 above, and further in view of Chin (US 2004/0102804 A1).
	Regarding claim 18, Entabi (as modified) teaches the device of claim 17.
	However, Entabi (as modified) fails to teach wherein the suture clip has suture holes.
	Chin teaches (paras. [0231]-[0232]; figs. 57A-60B), in the same field of endeavor, an endoscopic cannula including a suture clip (155, para. [0231]) including suture holes (clips 155 placed at base of each suture tail as depicted in fig. 58, which one of ordinary skill would understood to include an opening or hole to accommodate the suture), for the purpose of preventing the slipknots in the suture from slipping and preserving the tension in the suture (para. [0231]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771